Citation Nr: 9913153	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  94-25 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals, right knee 
injury, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




REMAND

The veteran served on active duty from March 1970 to December 
1972.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in St. Petersburg, 
Florida (hereinafter RO).

The veteran contends that manifestations of his 
service-connected right knee disorder are more severe than 
currently evaluated.  In this case, the veteran's right knee 
disorder was granted service connection in 1973 and was rated 
on the basis of knee impairment based upon recurrent 
subluxation or lateral instability under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998).  Based upon 
the findings of a VA examination conducted in November 1997, 
the RO granted an increased rating for the veteran's 
service-connected right knee disorder under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5257-5261 (1998).  This 
rating contemplates instability of the right knee, as well as 
limitation of extension of the right knee.  

The Board notes that the VA examination performed in November 
1997, reported x-rays of the right knee conducted in April 
1997, indicated moderate degenerative changes and moderate 
narrowing of the medial dry spaces.  A review of the 
veteran's service medical records reveals early degenerative 
joint disease of the right knee.  Degenerative arthritis is 
rated based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1998).  A 10 percent rating is 
warranted for limitation of motion characterized by flexion 
to 45 degrees or extension limited to 10 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (1998).  The next higher 
evaluation of 20 percent is warranted for flexion limited to 
30 degrees or extension limited to 15 degrees.  Id.  The 
normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  Degenerative arthritis established by X-ray findings 
will rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200, etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.  Under Hicks v. Brown, 8 Vet. App. 417 (1995), 
the Court noted that Diagnostic Code 5003 and 38 C.F.R. § 
4.59 deem painful a motion of a major joint or group of minor 
joints caused by degenerative arthritis that is established 
by X-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in.  
Additionally, under Diagnostic Code 5257, knee impairment, 
involving recurrent subluxation or lateral instability, is 
rated 30 percent when severe, 20 percent when moderate, and 
10 percent when slight.

Except as otherwise provided in the VA's SCHEDULE FOR RATING 
DISABILITIES, codified in 38 C.F.R. Part 4 (1998), all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (1998).  Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court)  has interpreted 38 U.S.C.A. § 1155 (West 
1991) as implicitly containing the concept that the rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice (or more) for the same symptomatology; such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity and would constitute 
pyramiding of disabilities, which is cautioned against in 38 
C.F.R. § 4.14 (1998).  In Esteban, the Court ruled that the 
veteran, who had residuals of injury to the right side of his 
face, was entitled to separate ratings for disfigurement, a 
painful scar and muscle injury.  Thus, as a matter of law, 
the appellant was entitled to combine his 10 percent rating 
for disfigurement under 38 C.F.R. § 4.118, Diagnostic Code 
7800 (1998) with an additional 10 percent rating for tender 
and painful scars under 38 C.F.R. § 4.118, Diagnostic Code 
7804 (1997), and a third 10 percent rating for facial muscle 
injury interfering with mastication under 38 C.F.R. § 4.71a, 
Diagnostic Code 5325 (1998).  The Court found that the 
critical element was that none of the symptomatology for any 
one of these three manifestations was duplicative of or 
overlapping with the symptomatology of the other two 
conditions.  Instead, each was separate and distinct in 
nature.

A recent precedent opinion of the VA General Counsel, 
VAOPGCPREC 23-97 (July 1, 1997), held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, citing Esteban.  
Diagnostic Code 5257 provides for evaluation of instability 
of the knee without reference to limitation of motion.  The 
terms of Diagnostic Code 5003, on the other hand, refer not 
to instability but to X-ray findings and limitation of motion 
"under the appropriate diagnostic codes for the specific 
joint or joints involved (Diagnostic Code 5200 etc.)."  The 
reference to "[Diagnostic Code] 5200 etc." associates 
Diagnostic Code 5003 with the diagnostic codes involving 
limitation of motion.  Since Diagnostic Code 5257 is not 
among those codes, it is not thereby associated with 
Diagnostic Code 5003.  

Additionally, this issue was remanded to the RO for further 
development in November 1996, to include obtaining records 
from the Social Security Administration with regard to the 
veteran's claim for benefits with the Social Security 
Administration.  The Board notes that the RO requested these 
documents in December 1996 and October 1997.  It is further 
noted that in March 1998, the Social Security Administration 
stated it would take "awhile" to obtain these records as 
they were on file in the "dormant area."  However, no 
records from the Social Security Administration were received 
by the RO.

Accordingly, the issue of entitlement to an increased rating 
for residuals of a right knee injury is remanded for the 
following actions:

1.  All pertinent VA and private medical 
treatment records subsequent to February 
1998, should be obtained and associated 
with the claims file.

2.  The RO should again request all 
material regarding the veteran's Social 
Security Administration claim, together 
with its decision.  All records obtained 
should be associated with the veteran's 
claims file.

3.  The RO should develop and adjudicate 
the issue of whether separate ratings are 
to be assigned to the veteran's service-
connected right knee disorder based on 
limitation of motion and instability of 
the right knee.  

4.  Thereafter, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).   This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  No action is required by 
the veteran until he receives further notice; however, he may 
present additional evidence or argument while the case is in 
remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992). 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


